R. W. WALKER, J.
Where, on complaint to a justice of the peace, an order is made by him, requiring an individual to give security to keep the peace, and directing his imprisonment until such security is given; the probate judge has no authority, üpon habeas corpus or otherwise, to re-examine the case trptm- the facts, and discharge the prisoner. The only mode of revising-the decision of the justice upon the facts, is".by an appeal’, undei section 3351 of the Code, to the circuit court, which- can-try the case de novo, and either confirm the order of the magistrate? or' discharge the applicant. — Code, § 3354 ; Tomlin v. State, 19 Ala. 9. The return of the sheriff showed, that the .petitioners were¡held in custody under an order of a justice-of the peacé,*T'equiring'1hem do'-give security to keep the peace?' audits' this order "was not- open to-objection on any of the grounds-specified in section 3744 of the Code, the probate judge'-had no authority to inquire into its legality or justice. — Code, § 3741; Ex parte Burnett, 30 Ala. 461. Consequently; the probate judge was right, in- refusing to hear -evidence- touching the guilt or innocence of the petitioners, and properly dismissed'the petition.
Motion refused.
Stone, J., not sitting;